Citation Nr: 0214351	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Dean
INTRODUCTION

The appellant has verified active service in the U.S. Army 
from February 8 to October 3, 1957.  From approximately May 
1954 to February 1957, the appellant also served in the U.S. 
Marine Corps Reserve.  The appellant's 1957 DD Form 214 
indicates that the two years, nine months and six days which 
the appellant had previously served in the U.S. Marine Corps 
Reserve did not include any active service and was only 
creditable for pay purposes.  The appellant does not base any 
portion of the present claim on his prior service in the 
Marine Corps Reserve, and, in any event, the service medical 
records dating from this period have been obtained and are of 
record.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the claims file was 
subsequently transferred to the Pittsburgh RO.  

In November 1999, the appellant and his brother testified at 
a hearing held at the Pittsburgh RO before a Hearing Officer.  
A transcript of that hearing is of record.  The case was last 
before the Board in December 2000, when it was remanded for 
further development, which has now been completed.  In the 
December 2000 remand, the Board also referred to the RO the 
additional issue raised by the appellant of clear and 
unmistakable error (CUE) in the May 1969 rating action which 
denied service connection for chronic bronchitis.  It does 
not appear that the RO has taken any action as yet on this 
issue, which is again referred to the RO for appropriate 
further action.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Entitlement to service connection for chronic bronchitis 
was denied by an unappealed rating action dated in May 1969.  

3.  Evidence received since the May 1969 is not so 
significant by itself or in the context of the evidence 
previously of record that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim seeking service connection for chronic bronchitis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA are applicable to the 
present appeal.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received long before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received long before that date.  

The record reflects that the RO has informed the appellant of 
the evidence and information needed to substantiate the claim 
to reopen through letters, the statement of the case and 
supplements thereto.  See, e.g., the RO's letter to the 
appellant dated July 6, 2001.  In addition, the RO has 
informed the appellant of the information needed from him to 
enable the RO to obtain evidence on his behalf.  The RO has 
obtained all identified, available evidence pertinent to the 
claim to reopen.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the claim 
to reopen, and the Board is also unaware of any such 
outstanding evidence or information.  The appellant has 
specifically stated that the private physician who treated 
him immediately after service is now dead and the relevant 
medical records are unavailable.  

In sum, the facts pertinent to this claim to reopen have been 
properly developed, and no further action is required to 
comply with the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West Supp. 2002).  

Entitlement to service connection for chronic bronchitis was 
initially denied by an unappealed rating action dated in May 
1969.  The evidence of record at that time, including the 
service medical records, indicated that the appellant gave a 
history of shortness of breath on his enlistment medical 
examination in January 1957.  He was hospitalized in March 
1957 for the treatment of pneumonia, in April 1957 for acute 
and chronic bronchitis, and in September 1957 for a cough.  
He told his physicians at this time that he had experienced 
recurrent colds and cough all of his life, and that he had 
more than 10 episodes of upper respiratory infection 
accompanied by a cough each winter.  A Medical Board 
eventually recommended his discharge from service due to 
incapacity caused by chronic bronchitis which had existed 
prior to service and had not been aggravated therein.  

The appellant now claims that he never was notified of the 
denial of his claim in 1969.  See VA Form 9, dated in 
September 1999.  However, the evidence of record includes a 
notification letter sent to him at his address of record on 
May 27, 1969, setting forth his appellate rights with respect 
to the denial of his claim seeking service connection for 
chronic bronchitis.  There is no indication that this letter 
was returned as undeliverable or for any other reason.  This 
gives rise to a presumption of regularity, i.e., a 
presumption that the letter was sent in the regular course of 
government action, which can only be rebutted by "clear 
evidence to the contrary."  It is now well-settled that an 
appellant's statement of non-receipt does not by itself 
constitute the type of clear evidence needed to rebut the 
presumption of regularity.  YT v. Brown, 9 Vet. App. 195, 199 
(1996); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  Accordingly the unappealed rating action of May 1969 
is now administratively final.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence received since the May 1969 decision includes 
both private and VA medical records documenting postservice 
treatment for chronic bronchitis and duplicate copies of some 
service medical records already considered.  Morning Reports 
and assignment orders have been received which confirm the 
information contained in the previously considered service 
medical records.  Also received were copies of medical 
records pertaining to the appellant's period of service in 
the U.S. Marine Corps Reserve in 1954-57 which reflect 
several visits on Sick Call by the appellant for the 
treatment of colds, but do not mention chronic bronchitis at 
all.  

The appellant testified at the November 1999 hearing that his 
family physician is now deceased, and he has further stated 
and testified that he did not have bronchitis prior to 
service and that he was not treated for bronchitis prior to 
service.  As a lay person, the appellant is competent to 
state that he was not told by a physician that he had 
bronchitis prior to service, but he is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the appellant may believe that he did not have 
bronchitis prior to his period of active service, his current 
testimony and statements are based upon his recollection of 
events occurring more than 40 years earlier.  In the Board's 
opinion his current testimony and statements concerning the 
etiology of his bronchitis are of such minimal probative 
value that they need not be considered to fairly decide the 
claim, particularly in view of the fact that service medical 
records document history provided by the appellant for 
clinical purposes when the events were still fresh in the 
appellant's mind and document the medical determination that 
the disability existed prior to the appellant's period of 
active service. 

The appellant's brother also stated and testified that he has 
no recollection of the appellant having bronchitis symptoms 
before service.  The fact that the appellant's brother has no 
recollection of events occurring more than 40 years earlier 
is also, in the Board's opinion, not so significant that it 
must be considered to fairly decide the merits of the claim. 

Likewise, none of the medical evidence received since May 
1969 even suggests that chronic bronchitis was incurred or 
aggravated during service.  Therefore, it is not so 
significant by itself or in the context of the evidence 
previously of record that it must be considered in order to 
fairly decide the merits of the claim.  

The Board has therefore concluded that new and material 
evidence to reopen the claim seeking service connection for 
chronic bronchitis has not been received, and that the claim 
will not be reopened at this time.  




ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for chronic bronchitis is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

